DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3 and 6-7 are currently under review and currently amended. 
In view of the amendment, filed 09/22/2022, the following objections and rejections are withdrawn from the previous Office Action mailed 06/22/2022:
Specification and claim objections
Claim rejections under 35 U.S.C. 112(b)
Rejection of claim 3 under 35 U.S.C. 102 as anticipated by Murasugi (in view of the amendment, the claim is currently rejected under 35 U.S.C. 103)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “material receiving arrangement arranged to receive a granular material into said casing…” in claim 1. The specification provides corresponding structure for the claimed generic placeholder of “material receiving arrangement,” including one or more wall openings through which material can be provided (p. 16, lines 16-19), depicted as reference number 115 in Figs. 2a-b.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Murasugi et al., US 20120107434 A1.

Murasugi discloses a forming die assembly wherein a raw material, including a raw material metal powder and a binder, is easily supplied to the die and is efficiently compacted, whereby a green compact is obtained [0006]. The forming die includes a supply path 26 for supplying raw material to the punch hole and cavity ([0007], [0026]). The supply path 26 may be connected to a material storage tank 50 via a pipe 51 ([0035]). Raw material is supplied through the supply path into the cavity of the forming die and compressed by a punch ([0007]-[0008], [0033]). Raw material is successively filled in the cavity through the supply path so that the green compacts can be continuously and efficiently produced ([0008], [0033]). See Fig. 5 below:

    PNG
    media_image1.png
    666
    865
    media_image1.png
    Greyscale

Accordingly, for claim 1, Murasugi discloses a head of a deposition arrangement arranged to create layers of deposition volumes (forming die assembly 10), the head including: a casing including at least three wall segments defining a deposition area and extending from a first end to a second end of said casing (upper die 20 and outer punch 22, which encase powder material, with wall segments including inner wall 21, outer wall of outer punch 22, inner wall 23), said first end of said casing including an end opening arranged to be positioned on a surface (Fig. 5, see also Figs. 2A-2C); and at least one material receiving arrangement arranged to receive a granular material into said casing and onto said surface (supply path 26); further comprising: a piston arranged to be movable inside of the casing, towards said first end and towards said second end, such that said piston presses said granular material against said surface when said piston is moved towards said first end (inner punch 24), said granular material thereby forming a deposition volume.
 
Regarding claim 2, Murasugi discloses the head according to claim 1, wherein at least one of said at least three wall segments is individually retractable from said surface (inner wall 21 is individually retractable with upper die 20, see Figs. 2-3, esp. 3A).

    PNG
    media_image2.png
    421
    761
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    539
    741
    media_image3.png
    Greyscale


Regarding claim 6, Murasugi discloses the head according to claim 1, wherein said material receiving arrangement includes at least one wall opening in at least one of said wall segments (supply path 26 through inner wall 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murasugi et al., US 20120107434 A1.

Regarding claim 3, Murasugi discloses the head according to claim 2, wherein said at least one retractable wall segment is retractable from said surface by a distance D essentially corresponding to a height Hadj of at least one adjacent deposition volume Vadj formed on said surface (Figs. 3A-B).
Murasugi discloses the retractable wall segment but is silent regarding the at least one retractable wall segment being retractable by mechanically controlled or temperature controlled retraction. 
However, one of ordinary skill in the art would reasonably conclude that the upper die is capable of being retracted by mechanically controlled retraction, for example, lifted by a lifting mechanism and/or raised automatically by a controlled amount.
While Murasugi is silent regarding the means for retracting the upper die as shown in the above figures, especially at Figs. 2C to 3A, it would have been obvious to one of ordinary skill in the art for the retraction to be “mechanically controlled.” For example, performing the retraction of the upper die using machine elements, such as a motorized movement mechanism, instead of by hand, would clearly be less taxing on a human operator and would predictably offer increased accuracy and repeatability so that the upper die can be raised by a controlled amount each time it is moved.
It would have been obvious to one of ordinary skill in the art to specify that the retractable wall is retractable by mechanically controlled retraction in order to ensure an accurate and repeatable raising of the upper die. 

Regarding claim 7, Murasugi discloses the head according to claim 1 as set forth above. The assembly can be considered to have three wall segments as described above. Murasugi does not disclose the wall segments form a triangular deposition area.
However, Murasugi teaches the shape of the formed component can be varied ([0037]), which would require varying the shape of the forming die components correspondingly, and varying the shape of the deposition area would be conceivable in order to use the same concept to form other products. A triangular deposition area would be useful in forming triangular objects, such as brackets, plates, or decorative items. Furthermore, a change in shape has been shown obvious absent persuasive evidence that the claimed configuration was significant. See MPEP 2144.04 and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Murasugi so that the three wall segments form a triangular deposition area in order to form triangular products and because such a shape modification would have been an obvious matter of choice to one of skill in the art depending on a desired shape of the end product.

Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive.
Applicant argues (pp. 13-14) that the forming die in Murasugi is not arranged to or suitable to create layers of deposition volumes. 
The argument is not found persuasive. The annotated image from Fig. 3C below shows the creation by the forming die of layers of deposited powder which constitute the formed product:

    PNG
    media_image4.png
    148
    392
    media_image4.png
    Greyscale

Applicant argues (p. 14) that the forming die in Murasugi differs structurally from the head as recited in claim 1 in that: the forming die does not include a casing as recited in claim 1; the forming die does not include a surface according to a claim 1, i.e., a surface on which the casing is positioned and the powder is pressed against; and the forming die cannot form deposition volumes according to claim 1.
The arguments have been considered but are not found persuasive. Regarding the argument that the forming die of Murasugi does not include a casing as recited in claim 1, the claim recites “a casing including at least three wall segments defining a deposition area A and extending from a first end to a second end of said casing, said first end of said casing including an end opening arranged to be positioned on a surface.” The rejection maps to Murasugi: a casing (upper die 20 and outer punch 22 which encase the powder material) including at least three wall segments defining a deposition area (inner wall 21, outer wall of outer punch 22, inner wall 23 - see Figs. 2A, 5; each of which is used in defining a deposition area of the powder - see Fig. 2C) and extending from a first end to a second end of said casing (shown in the referenced figures), said first end of said casing including an end opening arranged to be positioned on a surface (see end opening positioned on external surface of lower die 30, Figs. 2A-2C, 5).
Applicant argues (p. 14) that the indicated walls belong to different parts of the assembly, have different extensions and diameters, and do not define a common deposition area as recited in claim 1. 
In Murasugi, the indicated walls belong to the same forming die assembly (see description of “Forming Die Assembly” in [0021]-[0028]) and are considered as part of the same “casing,” i.e., the portion of the upper die assembly including upper die 20 and outer punch 22, which, together, surround and encase the powder material. Regarding different extensions and diameters, the argument appears to be directed to features not claimed. The indicated walls define a common deposition area for the powder material as shown below (annotated Figs. 5 and 2C):

    PNG
    media_image5.png
    404
    378
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    388
    380
    media_image6.png
    Greyscale


Regarding the argument that the forming die of Murasugi does not include a surface as recited in claim 1, i.e., a surface on which the casing is positioned and the powder is pressed against, the examiner notes that a surface is not a positively recited element of the claimed head. The claim recites “said first end of said casing including an end opening arranged to be positioned on a surface,” which defines a structural limitation of the casing (the end opening of the first end of the casing being capable of / intended to be positioned on a surface). As written, the head of the instant claims could presumably be placed on any surface (e.g., a build plate or table, a previously solidified layer, etc.) and perform the same function. Furthermore, in view of the specification, it does not appear that Applicant intends for the surface to be a part of the claimed head. Regardless, the above figures show the upper die assembly positioned on the external surface of the lower die 30, with powder also pressed against the external surface of the lower die.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., walls having certain extensions or diameters, a surface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the argument that the forming die of Murasugi cannot form deposition volumes according to claim 1, the argument is not found persuasive. The annotated figure above (3C) showing layers of the product also shows the formed deposition volume.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2006205456 A, Kakiuchi, teaches a powder supplying head 22 with blades 36/37, which form walls surrounding deposited powder (Figs. 1-3), and which are retracted using solenoids 34/35 as driving means.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/LARRY W THROWER/Primary Examiner, Art Unit 1754